MEMORANDUM **
Raymond C. Persik appeals pro se from the district court’s order dismissing without prejudice his action for failure to comply with Fed.R.Civ.P. 8(a). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Barrera-Moreno, 951 F.2d 1089, 1091 (9th Cir.1991), and we affirm.
A complaint must contain a “short and plain statement” of the basis for jurisdiction and the claims for relief. See Fed.R.Civ.P. 8(a). Persik’s complaint contains a generalized grievance against abortion and does not allege sufficient facts or jurisdictional basis for any federal claim for relief. The district court, therefore, did not abuse its discretion by dismissing the action under Fed.R.Civ.P. 8(a). See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996).
Persik’s remaining contentions are also unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.